
	
		II
		112th CONGRESS
		2d Session
		S. 2261
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Conrad (for himself,
			 Mr. Hoeven, and Mr. Baucus) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to establish a revenue loss assistance program, repeal the direct payment and
		  ACRE programs, extend commodity programs through 2017, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Revenue Loss Assistance and
			 Crop Insurance Enhancement Act of 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Revenue loss assistance program and counter-cyclical
				program.
					Sec. 3. Marketing assistance loans and loan deficiency
				payments.
					Sec. 4. Extension of expiring authorities.
					Sec. 5. Repeal of direct payment and ACRE programs.
					Sec. 6. Supplemental coverage option.
					Sec. 7. Catastrophic risk protection premium
				reduction.
					Sec. 8. Adjustment in actual production history to establish
				insurable yields.
					Sec. 9. Supplemental agricultural disaster
				assistance.
					Sec. 10. Budgetary effects.
					Sec. 11. Effective date.
				
			2.Revenue loss
			 assistance program and counter-cyclical program
			(a)In
			 generalTitle I of the Food, Conservation, and Energy Act of 2008
			 is amended—
				(1)by striking
			 section 1001 (7 U.S.C. 8702);
				(2)by striking
			 subtitles A and C (7 U.S.C. 8711 et seq.); and
				(3)by inserting
			 before subtitle B (7 U.S.C. 8731 et seq.) the following:
					
						1001.DefinitionsIn this title:
							(1)Base
				acresThe term base acres, with respect to a covered
				commodity on a farm, means the number of acres established under section 1101
				or 1302 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7911,
				7952) or section 1101, 1108, or 1302 of this Act, as in effect on September 30,
				2012, subject to any adjustment under section 1101.
							(2)Counter-cyclical
				paymentThe term counter-cyclical payment means a
				payment made to producers on a farm under section 1104.
							(3)Counter-cyclical
				payment acresThe term counter-cyclical payment
				acres means 75 percent of the base acres of a covered commodity on a
				farm for which counter-cyclical payments are made.
							(4)Covered
				commodityThe term covered commodity means wheat,
				corn, grain sorghum, barley, oats, upland cotton, long grain rice, medium grain
				rice, pulse crops, peanuts, soybeans, and other oilseeds.
							(5)Effective
				priceThe term effective price, with respect to a
				covered commodity for a crop year, means the price calculated by the Secretary
				under section 1104 to determine whether counter-cyclical payments are required
				to be made for that crop year.
							(6)Extra long
				staple cottonThe term extra long staple cotton
				means cotton that—
								(A)is produced from
				pure strain varieties of the Barbadense species or any hybrid of the species,
				or other similar types of extra long staple cotton, designated by the
				Secretary, having characteristics needed for various end uses for which United
				States upland cotton is not suitable and grown in irrigated cotton-growing
				regions of the United States designated by the Secretary or other areas
				designated by the Secretary as suitable for the production of the varieties or
				types; and
								(B)is ginned on a
				roller-type gin or, if authorized by the Secretary, ginned on another type gin
				for experimental purposes.
								(7)Loan
				commodityThe term loan commodity means wheat, corn,
				grain sorghum, barley, oats, upland cotton, extra long staple cotton, long
				grain rice, medium grain rice, soybeans, other oilseeds, graded wool, nongraded
				wool, mohair, honey, dry peas, lentils, peanuts, small chickpeas, and large
				chickpeas.
							(8)Medium grain
				riceThe term medium grain rice includes short grain
				rice.
							(9)Other
				oilseedThe term other oilseed means a crop of
				sunflower seed, rapeseed, canola, safflower, flaxseed, mustard seed, crambe,
				sesame seed, or any oilseed designated by the Secretary.
							(10)Payment
				yieldThe term payment yield means the yield
				established for counter-cyclical payments under section 1102 or 1302 of the
				Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7912, 7952), section
				1102 of 1302 of this Act, as in effect on September 30, 2012, or section 1102
				or 1106, or for revenue loss assistance program payments under section 1103,
				for a farm for a covered commodity.
							(11)Producer
								(A)In
				generalThe term producer means an owner, operator,
				landlord, tenant, or sharecropper that shares in the risk of producing a crop
				and is entitled to share in the crop available for marketing from the farm, or
				would have shared had the crop been produced.
								(B)Hybrid
				seedIn determining whether a grower of hybrid seed is a
				producer, the Secretary shall—
									(i)not take into
				consideration the existence of a hybrid seed contract; and
									(ii)ensure that
				program requirements do not adversely affect the ability of the grower to
				receive a payment under this title.
									(12)Pulse
				cropThe term pulse crop means dry peas, lentils,
				small chickpeas, and large chickpeas.
							(13)Revenue loss
				assistance program paymentThe term revenue loss assistance
				program payment means a payment made to producers on a farm under
				section 1103.
							(14)StateThe
				term State means—
								(A)a State;
								(B)the District of
				Columbia; and
								(C)the Commonwealth
				of Puerto Rico.
								(15)Target
				priceThe term target price means the price per
				bushel, pound, or hundredweight (or other appropriate unit) of a covered
				commodity used to determine the payment rate for counter-cyclical
				payments.
							(16)United
				StatesThe term United States, when used in a
				geographical sense, means all of the States.
							(17)United States
				premium factorThe term United States Premium Factor
				means the percentage by which the difference in the United States loan schedule
				premiums for Strict Middling (SM) 11/8-inch upland cotton
				and for Middling (M) 13/32-inch upland cotton exceeds the
				difference in the applicable premiums for comparable international
				qualities.
							ARevenue loss
				assistance program and counter-Cyclical program
							1101.Base acres
								(a)Adjustment of
				base acres
									(1)In
				generalThe Secretary shall provide for an adjustment, as
				appropriate, in the base acres for covered commodities for a farm whenever any
				of the following circumstances occurs:
										(A)A conservation
				reserve contract entered into under section 1231 of the Food Security Act of
				1985 (16 U.S.C. 3831) with respect to the farm expires or is voluntarily
				terminated, or was terminated or expired during the period beginning on October
				1, 2007, and ending on the date of enactment of this Act.
										(B)Cropland is
				released from coverage under a conservation reserve contract by the Secretary,
				or was released during the period beginning on October 1, 2007, and ending on
				the date of enactment of this Act.
										(C)The producer has
				eligible oilseed acreage as the result of the Secretary designating additional
				oilseeds, which shall be determined in the same manner as eligible oilseed
				acreage under section 1101(a)(2) of the Farm Security and Rural Investment Act
				of 2002 (7 U.S.C. 7911(a)(2)).
										(2)Special
				conservation reserve acreage payment rulesFor the crop year in
				which a base acres adjustment under subparagraph (A) or (B) of paragraph (1) is
				first made, the owner of the farm shall elect to receive either revenue loss
				assistance program payments and counter-cyclical payments with respect to the
				acreage added to the farm under this subsection or a prorated payment under the
				conservation reserve contract, but not both.
									(b)Prevention of
				excess base acres
									(1)Required
				reductionIf the sum of the base acres for a farm, together with
				the acreage described in paragraph (2) exceeds the actual cropland acreage of
				the farm, the Secretary shall reduce the base acres for 1 or more covered
				commodities for the farm so that the sum of the base acres and acreage
				described in paragraph (2) does not exceed the actual cropland acreage of the
				farm.
									(2)Other
				acreageFor purposes of paragraph (1), the Secretary shall
				include the following:
										(A)Any acreage on
				the farm enrolled in the conservation reserve program or wetlands reserve
				program under chapter 1 of subtitle D of title XII of the Food Security Act of
				1985 (16 U.S.C. 3830 et seq.).
										(B)Any other acreage
				on the farm enrolled in a Federal conservation program for which payments are
				made in exchange for not producing an agricultural commodity on the
				acreage.
										(C)If the Secretary
				designates additional oilseeds, any eligible oilseed acreage, which shall be
				determined in the same manner as eligible oilseed acreage under section
				1101(a)(2) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
				7911(a)(2)).
										(3)Selection of
				acresThe Secretary shall give the owner of the farm the
				opportunity to select the base acres for a covered commodity for the farm
				against which the reduction required by paragraph (1) will be made.
									(4)Exception for
				double-cropped acreageIn applying paragraph (1), the Secretary
				shall make an exception in the case of double cropping, as determined by the
				Secretary.
									(c)Reduction in
				base acres
									(1)Reduction at
				option of owner
										(A)In
				generalThe owner of a farm may reduce, at any time, the base
				acres for any covered commodity for the farm.
										(B)Effect of
				reductionA reduction under subparagraph (A) shall be permanent
				and made in a manner prescribed by the Secretary.
										(2)Required action
				by Secretary
										(A)In
				generalThe Secretary shall proportionately reduce base acres on
				a farm for covered commodities for land that has been subdivided and developed
				for multiple residential units or other nonfarming uses if the size of the
				tracts and the density of the subdivision is such that the land is unlikely to
				return to the previous agricultural use, unless the producers on the farm
				demonstrate that the land—
											(i)remains devoted
				to commercial agricultural production; or
											(ii)is likely to be
				returned to the previous agricultural use.
											(B)RequirementThe
				Secretary shall establish procedures to identify land described in subparagraph
				(A).
										(3)Review and
				reportEach year, to ensure, to the maximum extent practicable,
				that payments are received only by producers, the Secretary shall submit to
				Congress a report that describes the results of the actions taken under
				paragraph (2).
									(d)Treatment of
				farms with limited base acres
									(1)Prohibition on
				paymentsExcept as provided in paragraph (2) and notwithstanding
				any other provision of this title, a producer on a farm may not receive revenue
				loss assistance program payments or counter-cyclical payments if the sum of the
				base acres of the farm is 10 acres or less, as determined by the
				Secretary.
									(2)ExceptionsParagraph
				(1) shall not apply to a farm owned or operated by—
										(A)a socially
				disadvantaged farmer or rancher (as defined in section 355(e) of the
				Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e))); or
										(B)a limited
				resource farmer or rancher, as defined by the Secretary.
										(3)Data collection
				and publicationThe Secretary shall—
										(A)collect and
				publish segregated data and survey information about the farm profiles,
				utilization of land, and crop production; and
										(B)perform an
				evaluation on the supply and price of fruits and vegetables based on the
				effects of suspension of base acres under this section.
										1102.Payment
				yieldsFor the purpose of
				making revenue loss assistance program payments and counter-cyclical payments
				under this subtitle, the Secretary shall provide for the establishment of a
				payment yield for each farm for any designated oilseed or eligible pulse crop
				for which a payment yield was not established under section 1102 of the Farm
				Security and Rural Investment Act of 2002 (7 U.S.C. 7912) or this section as in
				effect on September 30, 2012.
							1103.Revenue loss
				assistance program
								(a)DefinitionsIn
				this section:
									(1)FarmThe
				term farm means, in relation to an eligible producer on a farm,
				the sum of all acreage in all counties of the covered commodity that is planted
				or intended to be planted for harvest by the eligible producer.
									(2)Noninsured crop
				disaster assistance programThe term noninsured crop
				disaster assistance program means the program established by section 196
				of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C.
				7333).
									(3)Socially
				disadvantaged farmer or rancherThe term socially
				disadvantaged farmer or rancher has the meaning given the term in
				section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C.
				2003(e)).
									(b)Payments
				requiredBeginning with the 2013 crop year of each covered
				commodity, the Secretary shall make revenue loss assistance payments to
				eligible producers on farms in accordance with this section.
								(c)Coverage
				providedThe revenue loss assistance program under this section
				shall cover losses suffered by a producer with respect to covered commodities
				on a farm in excess of 12 percent and up to a maximum of 25 percent of the
				historic revenue of the producer.
								(d)EligibilityA
				producer on a farm shall be eligible for assistance under this section—
									(1)in the case of
				each insurable covered commodity produced on the farm (excluding grazing land),
				if the producer obtains a policy or plan of insurance under subtitle A of the
				Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) (excluding a crop insurance
				pilot program under that subtitle);
									(2)in the case of
				each noninsurable covered commodity produced on the farm, if the producer files
				the required paperwork, and pays the administrative fee by the applicable State
				filing deadline, for the noninsured crop disaster assistance program; or
									(3)if the producer
				is a socially disadvantaged farmer or rancher.
									(e)Payment
				amount
									(1)In
				generalSubject to paragraph (2), the amount of a revenue loss
				assistance payment for a covered commodity on a farm to be paid to a producer
				of the covered commodity on the farm during an applicable crop year shall equal
				the product obtained by multiplying—
										(A)the per acre
				revenue loss of the producer for the covered commodity on the farm, as
				determined under paragraph (2)(A);
										(B)the payment
				factor determined under paragraph (2)(B);
										(C)in the case of
				acreage that the producer was prevented from planting, the applicable prevented
				planting payment factor determined under paragraph (2)(C); and
										(D)the payment acres
				on the farm determined under paragraph (2)(D).
										(2)Revenue loss
				payment factorsFor purposes of paragraph (1):
										(A)Revenue
				lossThe amount of the per acre revenue loss of the producer
				shall be equal to the product obtained by multiplying—
											(i)the lesser
				of—
												(I)the amount
				that—
													(aa)88
				percent of the historic revenue per acre calculated under subsection (f);
				exceeds
													(bb)the actual crop
				revenue per acre determined under subsection (g); or
													(II)the amount that
				is the difference between—
													(aa)88
				percent of the historic revenue per acre calculated under subsection (f);
				and
													(bb)75
				percent of the historic revenue per acre calculated under subsection (f);
				and
													(ii)the payment
				acres calculated under subparagraph (D).
											(B)Payment
				factorExcept as provided in subparagraph (C), the payment factor
				shall be 65 percent.
										(C)Prevented
				planting payment factorFor producers who have been prevented
				from planting and have purchased a crop insurance policy under subtitle A of
				the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.), the prevented planting
				factor shall be 45 percent.
										(D)Payment
				acres
											(i)In
				generalThe payment acres for a covered commodity on a farm shall
				equal the sum of—
												(I)the number of
				acres planted to the covered commodity on the farm; and
												(II)the number of
				acres prevented from being planted to covered commodity on the farm.
												(ii)AdjustmentIf
				the total payment acres for all covered commodities on the farm exceeds the
				total base acres for all covered commodities on the farm, the total payment
				acres for the covered commodities on the farm shall be equal to the product
				obtained by multiplying—
												(I)the total payment
				acres of each covered commodity on the farm determined under clause (i);
				by
												(II)the factor
				determined by dividing—
													(aa)the total base
				acres for all covered commodities on the farm; by
													(bb)the total
				acreage planted or prevented from being planted to all covered commodities on
				the farm.
													(f)Historic
				revenue per acre
									(1)In
				generalSubject to subsection (h), the historic revenue per acre
				for a covered commodity produced on a farm shall be equal to the product
				obtained by multiplying—
										(A)the production
				yield for the covered commodity determined under paragraph (2)(A); and
										(B)the historic
				commodity price for the covered commodity determined under paragraph
				(2)(B).
										(2)Historic
				revenue factorsFor purposes of paragraph (1):
										(A)Production
				yieldThe production yield of a covered commodity shall be the
				higher of—
											(i)a
				production yield based on the weighted average of the actual production history
				yields of the producer for all acreage devoted to the covered commodity on the
				farm, as determined by the Secretary;
											(ii)the weighted
				average of production yields for the most recent 5 crop years for all acreage
				devoted to the covered commodity on the farm, excluding the crop years with the
				highest and lowest yields, as determined by the Secretary;
											(iii)the production
				yield that is equal to—
												(I)the payment yield
				established for the counter-cyclical program that is in effect as of September
				30, 2012; or
												(II)the payment
				yield established under section 1102; or
												(iv)the yield
				established by the Secretary in the case of a producer on a farm that does not
				have a production yield established under clause (i), (ii), or (iii).
											(B)Historic
				commodity priceThe historic commodity price for each crop of a
				covered commodity produced on a farm shall be equal to the higher of—
											(i)the target price
				for the covered commodity under section 1104(c); or
											(ii)subject to
				subparagraph (C), the average national price (as determined by the Secretary)
				for each covered commodity, by type or variety as applicable, for the marketing
				years for the immediately preceding 5 crops, excluding the year in which the
				average price received was the highest in the period and the year in which the
				average price received was the lowest in the period, as determined by the
				Secretary.
											(C)LimitationThe
				average national price for each covered commodity under subparagraph (B)(ii)
				may not exceed the total economic cost of production for each covered commodity
				for the applicable crop year, as determined by the Secretary.
										(g)Actual crop
				revenue per acre
									(1)In
				generalSubject to subsection (h), the actual crop revenue per
				acre for a covered commodity produced on a farm during the applicable crop year
				shall be equal to the sum of—
										(A)the product
				obtained by multiplying—
											(i)the actual yield
				for the covered commodity on the farm determined under paragraph (2)(A);
				and
											(ii)the average
				price of the covered commodity determined under paragraph (2)(B); and
											(B)the average
				amount of crop insurance indemnities and noninsured crop disaster assistance
				payments received by a producer on the farm determined under paragraph
				(2)(C).
										(2)Actual crop
				revenue factorsFor purposes of paragraph (1):
										(A)Actual
				yieldThe actual yield of a covered commodity shall be equal to
				the weighted average yield of all planted acres of the covered commodity on the
				farm, as determined by the Secretary.
										(B)Average
				price
											(i)In
				generalSubject to clause (ii), the average price of a covered
				commodity shall be equal to the national average price for each covered
				commodity on the farm, determined by type or class if applicable in the case of
				wheat, barley, and rice, for the first 4 months of the marketing year of the
				covered commodity during which the crop of the covered commodity would normally
				be expected to be harvested, as determined by the Secretary.
											(ii)AdjustmentThe
				Secretary shall adjust the average national price of a covered commodity
				received by a producer on a farm to reflect—
												(I)the average
				quality discounts applied to the local or regional market price of a crop or
				mechanically harvested forage due to damage of the covered commodity from
				adverse weather, as determined annually by Secretary;
												(II)the reduced
				value of the covered commodity due to excess moisture resulting from a
				disaster-related condition; or
												(III)as the
				Secretary determines appropriate, regional variations in quality recognized
				under the crop insurance program under subtitle A of the Federal Crop Insurance
				Act (7 U.S.C. 1501 et seq.) and the noninsured crop disaster assistance
				program.
												(C)Net crop
				insurance indemnitiesFor each covered commodity, the average
				amount of crop insurance indemnities and noninsured crop disaster assistance
				payments received by a producer on a farm shall be equal to the weighted
				average amount of crop insurance indemnities less the amount of the
				producer-paid premium per acre and noninsured crop disaster assistance payments
				per acre received by the producer.
										(h)Exclusion of
				ghost acres
									(1)In
				generalExcept as provided in paragraph (2), any crop
				subsequently planted on land determined for purposes of the Federal crop
				insurance program to be prevented planting acreage during the same crop year
				shall not be considered in calculating the historic revenue per acre or the
				actual crop revenue per acre for the farm under this section.
									(2)ExceptionParagraph
				(1) shall not apply to a farm that, as determined by the Secretary—
										(A)has a history of
				double-cropping; and
										(B)is located in an
				area in which double-cropping is an acceptable agricultural practice for
				purposes of the Federal crop insurance program.
										1104.Availability
				of counter-cyclical payments
								(a)Payment
				requiredFor each of the 2013 through 2017 crop years for each
				covered commodity, the Secretary shall make counter-cyclical payments to
				producers on farms for which payment yields and base acres are established with
				respect to the covered commodity if the Secretary determines that the effective
				price for the covered commodity is less than the target price for the covered
				commodity.
								(b)Effective
				price
									(1)Covered
				commodities other than riceExcept as provided in paragraph (2),
				for purposes of subsection (a), the effective price for a covered commodity is
				equal to the higher of the following:
										(A)The national
				average market price received by producers during the first 4 months of the
				marketing year for the covered commodity, as determined by the
				Secretary.
										(B)The national
				average loan rate for a marketing assistance loan for the covered commodity in
				effect for the applicable period under subtitle B.
										(2)RiceIn
				the case of long grain rice and medium grain rice, for purposes of subsection
				(a), the effective price for each type or class of rice is equal to the higher
				of the following:
										(A)The national
				average market price received by producers during the first 4 months of the
				marketing year for the type or class of rice, as determined by the
				Secretary.
										(B)The national
				average loan rate for a marketing assistance loan for the type or class of rice
				in effect for the applicable period under subtitle B.
										(c)Target
				priceFor purposes of each of the 2013 through 2017 crop years,
				the target prices for covered commodities shall be as follows:
									(1)Wheat, $4.17 per
				bushel.
									(2)Corn, $2.63 per
				bushel.
									(3)Grain sorghum,
				$2.63 per bushel.
									(4)Barley, $2.63 per
				bushel.
									(5)Oats, $1.79 per
				bushel.
									(6)Upland cotton,
				$0.65 per pound.
									(7)Long grain rice,
				$10.50 per hundredweight.
									(8)Medium grain
				rice, $10.50 per hundredweight.
									(9)Soybeans, $6.00
				per bushel.
									(10)Other oilseeds,
				$12.68 per hundredweight.
									(11)Dry peas, $8.32
				per hundredweight.
									(12)Lentils, $12.81
				per hundredweight.
									(13)Small chickpeas,
				$10.36 per hundredweight.
									(14)Large chickpeas,
				$12.81 per hundredweight.
									(15)Peanuts, $495
				per ton.
									(d)Payment
				rateThe payment rate used to make counter-cyclical payments with
				respect to a covered commodity for a crop year shall be equal to the difference
				between—
									(1)the target price
				for the covered commodity; and
									(2)the effective
				price determined under subsection (b) for the covered commodity.
									(e)Payment
				amountIf counter-cyclical payments are required to be paid under
				this section for any of the 2013 through 2017 crop years of a covered
				commodity, the amount of the counter-cyclical payment to be paid to the
				producers on a farm for that crop year shall be equal to the product of the
				following:
									(1)The payment rate
				specified in subsection (d).
									(2)The
				counter-cyclical payment acres of the covered commodity on the farm.
									(3)The payment yield
				for the covered commodity for the farm.
									(f)Time for
				paymentsIf the Secretary determines under subsection (a) that
				counter-cyclical payments are required to be made under this section for the
				crop of a covered commodity, as soon as practicable after the end of the first
				4 months of the marketing year for the covered commodity, the Secretary shall
				make the counter-cyclical payments for the crop.
								1105.Producer
				agreement required as condition of provision of payments
								(a)Compliance with
				certain requirements
									(1)RequirementsBefore
				the producers on a farm may receive revenue loss assistance program payments or
				counter-cyclical payments with respect to the farm, the producers shall agree,
				during the crop year for which the payments are made and in exchange for the
				payments—
										(A)to comply with
				applicable conservation requirements under subtitle B of title XII of the Food
				Security Act of 1985 (16 U.S.C. 3811 et seq.);
										(B)to comply with
				applicable wetland protection requirements under subtitle C of title XII of
				that Act (16 U.S.C. 3821 et seq.);
										(C)to comply with
				the planting flexibility requirements of section 1106;
										(D)to use the land
				on the farm, in a quantity equal to the attributable base acres for the farm
				for an agricultural or conserving use, and not for a nonagricultural
				commercial, industrial, or residential use, as determined by the Secretary;
				and
										(E)to effectively
				control noxious weeds and otherwise maintain the land in accordance with sound
				agricultural practices, as determined by the Secretary, if the agricultural or
				conserving use involves the noncultivation of any portion of the land referred
				to in subparagraph (D).
										(2)ComplianceThe
				Secretary may issue such rules as the Secretary considers necessary to ensure
				producer compliance with the requirements of paragraph (1).
									(3)ModificationAt
				the request of the transferee or owner, the Secretary may modify the
				requirements of this subsection if the modifications are consistent with the
				objectives of this subsection, as determined by the Secretary.
									(b)Transfer or
				change of interest in farm
									(1)Termination
										(A)In
				generalExcept as provided in paragraph (2), a transfer of (or
				change in) the interest of the producers on a farm in base acres for which
				revenue loss assistance program payments or counter-cyclical payments are made
				shall result in the termination of the revenue loss assistance program payments
				or counter-cyclical payments to the extent the payments are made or based on
				the base acres, unless the transferee or owner of the acreage agrees to assume
				all obligations under subsection (a).
										(B)Effective
				dateThe termination shall take effect on the date determined by
				the Secretary.
										(2)ExceptionIf
				a producer entitled to a revenue loss assistance program payment or
				counter-cyclical payment dies, becomes incompetent, or is otherwise unable to
				receive the payment, the Secretary shall make the payment, in accordance with
				rules issued by the Secretary.
									(c)Reports
									(1)Acreage
				reportsAs a condition on the receipt of any benefits under this
				subtitle or subtitle B, the Secretary shall require producers on a farm to
				submit to the Secretary annual acreage reports with respect to all cropland on
				the farm.
									(2)PenaltiesNo
				penalty with respect to benefits under this subtitle or subtitle B shall be
				assessed against the producers on a farm for an inaccurate acreage report
				unless the producers on the farm knowingly and willfully falsified the acreage
				report.
									(d)Tenants and
				sharecroppersIn carrying out this subtitle, the Secretary shall
				provide adequate safeguards to protect the interests of tenants and
				sharecroppers.
								(e)Sharing of
				paymentsThe Secretary shall provide for the sharing of revenue
				loss assistance program payments and counter-cyclical payments among the
				producers on a farm on a fair and equitable basis.
								1106.Planting
				flexibility
								(a)Definition of
				noncovered commodityIn this section, the term noncovered
				commodity means—
									(1)fruits;
									(2)vegetables;
				and
									(3)wild rice.
									(b)Permitted
				cropsSubject to subsection (c), any commodity or crop (other
				than a controlled substance) may be planted on base acres on a farm.
								(c)Reduction in
				base acres
									(1)In
				generalSubject to paragraph (2), for each crop year for which a
				noncovered commodity is planted on base acres on a farm, the total base acres
				used to calculate revenue loss assistance program payments and counter-cyclical
				payments shall be reduced by an acre for each acre planted to the noncovered
				commodity.
									(2)Double-croppingIn
				any region or on any farm that has a history of double-cropping of covered
				commodities with noncovered commodities, as determined by the Secretary, a
				producer may receive full revenue loss assistance program payments and
				counter-cyclical payments for crops of covered commodities, but no payments for
				crops of noncovered commodities.
									1107.Special rule
				for long grain and medium grain rice
								(a)Calculation
				methodSubject to subsections (b) and (c), for the purposes of
				determining the amount of the revenue loss assistance program payments and
				counter-cyclical payments to be paid to the producers on a farm for long grain
				rice and medium grain rice under sections 1103 and 1104, respectively, the base
				acres of rice on the farm shall be apportioned using the 4-year average of the
				percentages of acreage planted in the applicable State to long grain rice and
				medium grain rice during the 2003 through 2006 crop years, as determined by the
				Secretary.
								(b)Producer
				electionAs an alternative to the calculation method described in
				subsection (a), the Secretary shall provide producers on a farm the opportunity
				to elect to apportion rice base acres on the farm using the 4-year average
				of—
									(1)the percentages
				of acreage planted on the farm to long grain rice and medium grain rice during
				the 2003 through 2006 crop years;
									(2)the percentages
				of any acreage on the farm that the producers were prevented from planting to
				long grain rice and medium grain rice during the 2003 through 2006 crop years
				because of drought, flood, other natural disaster, or other condition beyond
				the control of the producers, as determined by the Secretary; and
									(3)in the case of a
				crop year for which a producer on a farm elected not to plant to long grain and
				medium grain rice during the 2003 through 2006 crop years, the percentages of
				acreage planted in the applicable State to long grain rice and medium grain
				rice, as determined by the Secretary.
									(c)LimitationIn
				carrying out this section, the Secretary shall use the same total base acres,
				counter-cyclical payment acres, and payment yields established with respect to
				rice under sections 1101 and 1102 of the Farm Security and Rural Investment Act
				of 2002 (7 U.S.C. 7911, 7912), as in effect on September 30, 2007, subject to
				any adjustment under section 1101 of this Act.
								1108.Period of
				effectivenessThis subtitle
				shall be effective beginning with the 2013 crop year of each covered commodity
				through the 2017 crop
				year.
							.
				3.Marketing
			 assistance loans and loan deficiency payments
			(a)Loan rates for
			 nonrecourse marketing assistance loansSection 1202 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8732) is amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting
			 after subsection (c) the following:
					
						(c)2013 through
				2017 crop yearsFor purposes of each of the 2013 through 2017
				crop year, the loan rate for a marketing assistance loan under section 1201 for
				a loan commodity shall be equal to the following:
							(1)In the case of
				wheat, $2.94 per bushel.
							(2)In the case of
				corn, $1.95 per bushel.
							(3)In the case of
				grain sorghum, $1.95 per bushel.
							(4)In the case of
				barley, $1.95 per bushel.
							(5)In the case of
				oats, $1.39 per bushel.
							(6)In the case of
				base quality of upland cotton—
								(A)for the 2012 crop
				year, $0.52 per pound; and
								(B)for the 2013 and
				each subsequent crop year, the simple average of the adjusted prevailing world
				price for the 2 immediately preceding marketing years, as determined by the
				Secretary and announced the October 1 preceding the next domestic plantings,
				but in no case less than $0.47 per pound or more than $0.52 per pound.
								(7)In the case of
				extra long staple cotton, $0.7977 per pound.
							(8)In the case of
				long grain rice, $6.50 per hundredweight.
							(9)In the case of
				medium grain rice, $6.50 per hundredweight.
							(10)In the case of
				soybeans, $5.00 per bushel.
							(11)In the case of
				other oilseeds, $10.09 per hundredweight for each of the following kinds of
				oilseeds:
								(A)Sunflower
				seed.
								(B)Rapeseed.
								(C)Canola.
								(D)Safflower.
								(E)Flaxseed.
								(F)Mustard
				seed.
								(G)Crambe.
								(H)Sesame
				seed.
								(I)Other oilseeds
				designated by the Secretary.
								(12)In the case of
				dry peas, $5.40 per hundredweight.
							(13)In the case of
				lentils, $11.28 per hundredweight.
							(14)In the case of
				small chickpeas, $7.43 per hundredweight.
							(15)In the case of
				large chickpeas, $11.28 per hundredweight.
							(16)In the case of
				graded wool, $1.15 per pound.
							(17)In the case of
				nongraded wool, $0.40 per pound.
							(18)In the case of
				mohair, $4.20 per pound.
							(19)In the case of
				honey, $0.69 per pound.
							(20)In the case of
				peanuts, $355 per
				ton.
							.
				(b)Peanuts
			 marketingSection 1204 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8734) is amended by adding
			 at the end the following:
				
					(i)Peanuts
				marketingA marketing association or cooperative may market
				peanuts for which a loan is made under this section in any manner that conforms
				to consumer needs, including the separation of peanuts by type and
				quality.
					.
			4.Extension of
			 expiring authorities
			(a)Food,
			 Conservation, and Energy Act of 2008
				(1)In
			 generalThe following provisions of the Food, Conservation, and
			 Energy Act of 2008 are amended by striking 2012 each place it
			 appears and inserting 2017:
					(A)Section 1201(a)(1) (7 U.S.C.
			 8731(a)(1)).
					(B)Section 1205(a)(2)(B) (7 U.S.C.
			 8735(a)(2)(B)).
					(C)Subsections (a) and (d) of section 1206 (7
			 U.S.C. 8736).
					(D)Subsections (a)(2) and (b) of section 1209
			 (7 U.S.C. 8739).
					(E)Section 1307(a)(1) (7 U.S.C.
			 8757(a)(1)).
					(F)Subsections (g) and (h)(1) of section 1506
			 (7 U.S.C. 8773).
					(G)Section 1602 (7 U.S.C. 8782).
					(H)Section 1605(h) (7 U.S.C. 8783(h)).
					(I)Subsections (b)(2)(A) and (c) of section
			 1612 (7 U.S.C. 8787).
					(J)Section 1613(c) (7 U.S.C. 8788(c)).
					(K)Section 1621(d) (7 U.S.C. 8792(d)).
					(2)Other
			 amendments
					(A)Adjustment of
			 prevailing world market price for upland cottonSection 1204(e)(2)(B) of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8734(e)(2)(B)) is amended by
			 striking July 31, 2013 and inserting July 31,
			 2018.
					(B)Special
			 marketing loan provisions for upland cottonSection 1207(a)(2)(A) of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8737(a)(2)(A)) is amended by
			 striking July 31, 2013 and inserting July 31,
			 2018.
					(C)Special
			 competitive provisions for extra long staple cottonSection 1208(a) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8738(a)) is amended in the matter preceding
			 paragraph (1) by striking July 31, 2013 and inserting
			 July 31, 2018.
					(D)Dairy product
			 price support programSection
			 1501(b) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8771(b)) is
			 amended by striking December 31, 2012 and inserting
			 December 31, 2017.
					(E)Dairy forward
			 pricing programSection
			 1502(e) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8772(e)) is
			 amended—”
						(i)in paragraph (1),
			 by striking September 30, 2012 and inserting September
			 30, 2017; and
						(ii)in paragraph
			 (2), by striking September 30, 2015 and inserting
			 September 30, 2020.
						(b)Other
			 lawsThe following provisions of law are amended by striking
			 2012 each place it appears and inserting
			 2017:
				(1)The matter
			 preceding subparagraph (A) of section 359b(a)(1) of the Agricultural Adjustment
			 Act of 1938 (7 U.S.C. 1359bb(a)(1)).
				(2)Section
			 359l(a)of the Agricultural Adjustment Act of
			 1938 (7 U.S.C. 1359ll(a)).
				(3)Section 153(a) of the Food Security Act of
			 1985 (15 U.S.C. 713a–14(a)).
				(4)Section 3 of Public Law 90–484 (7 U.S.C.
			 450l).
				(5)Section 113(e)(2) of the Dairy Production
			 Stabilization Act of 1983 (7 U.S.C. 4504(e)(2)).
				(6)(A)Section 156 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272) is
			 amended—
						(i)in subsection (a)(5), by striking
			 the 2012 crop year and inserting each of the 2013 through
			 2017 crop years;
						(ii)in subsection (b)(2), by striking
			 2012 and inserting 2017; and
						(iii)in subsection (i), by striking
			 2012 and inserting 2017.
						(B)Section 1402 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 3602 note; Public Law 110–246)
			 is amended by striking 2007 and inserting
			 2012.
					(c)Technical
			 corrections
				(1)Section
			 359f(c)(1)(B) of the Agricultural Adjustment Act of 1938 (7 U.S.C.
			 1359ff(c)(1)(B)) is amended by adding a period at the end.
				(2)Section 1603(g) of the Food, Conservation,
			 and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1739) is amended in
			 paragraphs (2) through (6) and the amendments made by those paragraphs by
			 striking 1703(a) each place it appears and inserting
			 1603(a).
				(3)This paragraph and the amendments made by
			 this paragraph take effect as if included in the Food, Conservation, and Energy
			 Act of 2008 (Public Law 110–246; 122 Stat. 1651).
				5.Repeal of direct
			 payment and ACRE programs
			(a)Food,
			 Conservation, and Energy Act of 2008
				(1)The table of
			 contents in section 1(b) of the Food, Conservation, and Energy Act of 2008 (122
			 Stat. 1651; 7 U.S.C. 8701 note) is amended in the items relating to title
			 I—
					(A)by striking the
			 items relating to subtitle A and inserting the following:
						
							
								Subtitle A—Revenue loss assistance program and
				counter-Cyclical program
								Sec. 1101. Base acres.
								Sec. 1102. Payment yields.
								Sec. 1103. Revenue loss assistance program.
								Sec. 1104. Availability of counter-cyclical
				payments.
								Sec. 1105. Producer agreement required as condition of
				provision of payments.
								Sec. 1106. Planting flexibility.
								Sec. 1107. Special rule for long grain and medium grain
				rice.
								Sec. 1108. Period of
				effectiveness.
							
							;
						and(B)by striking the
			 items relating to subtitle C.
					(2)Section 1206(b)
			 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8736(b)) is
			 amended—
					(A)in paragraph
			 (1)(B)(ii), by striking the payment yield in effect for the calculation
			 of direct payments under subtitle A with respect to that loan commodity on the
			 farm or, in the case of a farm without a payment yield for that loan
			 commodity,; and
					(B)in paragraph
			 (2)(B)(ii), by striking the payment yield in effect for the calculation
			 of direct payments under subtitle A with respect to wheat on the farm or, in
			 the case of a farm without a payment yield for wheat,.
					(b)Food Security
			 Act of 1985
				(1)Section 1001 of
			 the Food Security Act of 1985 (7 U.S.C. 1308) is amended by striking
			 subsections (b) and (c) and inserting the following:
					
						(b)Limitation on
				revenue loss assistance program payments and counter-Cyclical payments for
				covered commoditiesThe total amount of revenue loss assistance
				program payments and counter-cyclical program payments received, directly or
				indirectly, by a person or legal entity for any crop year under subtitle A of
				title I of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8711 et
				seq.) for 1 or more covered commodities may not exceed
				$105,000.
						.
				(2)Section 1001D of
			 the Food Security Act of 1985 (7 U.S.C. 1308–3a) is amended—
					(A)in subsection
			 (b)(1)—
						(i)by
			 striking subparagraphs (A) and (B) and inserting the following:
							
								(A)In
				generalNotwithstanding any other provision of law, a person or
				legal entity shall not be eligible to receive any benefit described in
				subparagraph (B) during a crop, fiscal, or program year, as appropriate, if the
				average adjusted gross income of the person or legal entity exceeds
				$999,000.
								;
						(ii)by
			 redesignating subparagraph (C) as subparagraph (B); and
						(iii)in subparagraph
			 (B) (as so designated) by striking clause (i) and inserting the
			 following:
							
								(i)A
				revenue loss assistance program payment or counter-cyclical payment under title
				I of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8702 et
				seq.).
								;
				and
						(B)in subsection
			 (f), by striking 2012 and inserting 2017.
					6.Supplemental
			 coverage option
			(a)Availability of
			 supplemental coverage optionSection 508(c) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(c)) is amended by striking paragraph (3) and
			 inserting the following:
				
					(3)Yield and loss
				basis optionsA producer shall have the option of purchasing
				additional coverage based on—
						(A)(i)an individual yield and
				loss basis; or
							(ii)an area yield and loss basis;
				or
							(B)an individual
				yield and loss basis, supplemented with coverage based on an area yield and
				loss basis to cover a part of the deductible under the individual yield and
				loss policy, as described in paragraph
				(4)(C).
						.
			(b)Level of
			 coverageSection 508(c) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(c)) is amended by striking paragraph (4) and inserting the
			 following:
				
					(4)Level of
				coverage
						(A)Dollar
				denominationExcept as provided in subparagraph (C), the level of
				coverage shall be dollar-denominated.
						(B)InformationThe
				Corporation shall provide producers with information on catastrophic risk and
				additional coverage in terms of dollar coverage (within the allowable limits of
				coverage provided in this paragraph).
						(C)Supplemental
				coverage option
							(i)In
				generalNotwithstanding subparagraph (A), in the case of the
				supplemental coverage option described in paragraph (3)(B), the Corporation
				shall offer producers the opportunity to purchase coverage in combination with
				an individual policy or plan of insurance (other than catastrophic risk
				protection) offered under this subtitle that would allow indemnities to be paid
				to a producer equal to part of the deductible under the individual policy or
				plan of insurance, if sufficient area data is available (as determined by the
				Corporation).
							(ii)TriggerCoverage
				offered under paragraph (3)(B) and clause (i) shall be triggered only if the
				losses in the area exceed 25 percent of normal levels (as determined by the
				Corporation).
							(iii)CoverageSubject
				to the trigger described in clause (ii) and the deductible required under
				clause (iv), coverage offered under paragraph (3)(B) and clause (i) shall cover
				the first loss incurred by the producer but not to exceed the difference
				between—
								(I)75 percent;
				and
								(II)the coverage
				level selected by the producer for the underlying policy or plan of
				insurance.
								(iv)DeductibleCoverage
				offered under paragraph (3)(B) and clause (i) shall be subject to a deductible
				in an amount equal to 25 percent of the expected value of the crop of the
				producer under the underlying policy or plan of insurance, as determined by the
				Corporation.
							(v)Required
				termsThe supplemental coverage option shall be offered to
				producers of an agricultural commodity in each county in which the agricultural
				commodity is produced—
								(I)at a county-wide
				level to the fullest extent practicable; or
								(II)in a county that
				lacks sufficient data, on the basis of such larger geographical area as the
				Corporation determines to provide sufficient data for purposes of providing the
				coverage.
								(vi)Premium
				amountNotwithstanding subsection (d), the premium shall—
								(I)be sufficient to
				cover anticipated losses and a reasonable reserve; and
								(II)include an
				amount for operating and administrative expenses established in accordance with
				subsection (k)(4)(F), but not to exceed 6 percent of the premium used to define
				the loss ratio for the supplemental coverage
				option.
								.
			(c)PremiumSection
			 508(d)(2)(B) of the Federal Crop Insurance Act (7 U.S.C. 1508(d)(2)(B)) is
			 amended in the matter preceding clause (i) by inserting or that combines
			 an individual yield and loss basis and an area yield and loss basis
			 after not based on individual yield.
			(d)Payment of
			 portion of premium by CorporationSection 508(e)(2) of the
			 Federal Crop Insurance Act (7 U.S.C. 1508(e)(2)) is amended by adding at the
			 end the following:
				
					(H)In the case of
				the supplemental coverage option described in paragraphs (3)(B) and (4)(C) of
				subsection (c), the amount shall be equal to the sum of—
						(i)not less than 70
				percent of the additional premium associated with the coverage; and
						(ii)the amount
				determined under subsection (d)(2)(B)(ii) for the coverage to cover operating
				and administrative
				expenses.
						.
			(e)Data
			 sourcesSection 508(g)(2) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(g)(2)) is amended by adding at the end the following:
				
					(E)Sources of
				yield dataTo determine yields under the program established
				under this paragraph, the Corporation shall use data collected by the Risk
				Management Agency or the National Agricultural Statistics Service, or
				both.
					.
			(f)Administrative
			 and operating costs reimbursement rateSection 508(k)(4)(F) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(k)(4)(F)) is amended by inserting
			 or as authorized under section 508(c)(4)(C) after date of
			 enactment of this subparagraph.
			(g)Effective
			 dateThe Federal Crop Insurance Corporation shall begin to
			 provide additional coverage based on an individual yield and loss basis,
			 supplemented with coverage based on an area yield and loss basis, not later
			 than for the 2013 crop year.
			7.Catastrophic
			 risk protection premium reductionSection 508(d)(2) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(d)(2)) is amended by striking subparagraph (A) and
			 inserting the following:
			
				(A)Catastrophic
				risk protection
					(i)In
				generalFor the 2011 and previous crop years, the amount of the
				premium for catastrophic risk protection coverage shall be sufficient to cover
				anticipated losses and a reasonable reserve.
					(ii)ReductionFor
				the 2012 and subsequent crop years, the amount of the premium for catastrophic
				risk protection coverage authorized under clause (i) shall be reduced by the
				percentage equal to the difference between the average loss ratio for each crop
				and 100 percent, plus a reasonable
				reserve.
					.
		8.Adjustment in
			 actual production history to establish insurable yieldsSection 508(g)(4)(B) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(g)(4)(B)) is amended by striking 60
			 percent both places it appears and inserting 70
			 percent.
		9.Supplemental
			 agricultural disaster assistance
			(a)DefinitionsSection
			 531(a) of the Federal Crop Insurance Act (7 U.S.C. 1531(a)) is amended—
				(1)in paragraph
			 (5)—
					(A)in the matter
			 preceding clause (i), by striking the first under; and
					(B)by redesignating
			 clauses (i) through (iii) as subparagraphs (A), (B), and (C), respectively, and
			 indenting appropriately;
					(2)by striking
			 paragraph (20); and
				(3)by redesignating
			 paragraph (21) as paragraph (20).
				(b)Supplemental
			 revenue assistance paymentsSection 531(b) of the Federal Crop
			 Insurance Act (7 U.S.C. 1531(b)) is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (A)—
						(i)by striking
			 from the Trust Fund and inserting of the Commodity Credit
			 Corporation; and
						(ii)by striking
			 the crop year and inserting during the period beginning
			 on October 1, 2011, and ending on September 30, 2012; and
						(B)in subparagraph
			 (B), by striking crop of economic significance and inserting
			 covered commodity (as defined in section 1001 of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8702)) or peanuts;
					(2)in paragraph
			 (2)(A), in the matter preceding clause (i), by striking 60
			 percent and inserting 50 percent;
				(3)in paragraph
			 (3)(A)(i), in the matter preceding subclause (I), by striking 115
			 percent and inserting 112 percent; and
				(4)in paragraph
			 (4)—
					(A)in subparagraph
			 (A)—
						(i)in clause
			 (i)(II), by inserting the first 4 months of after
			 received for; and
						(ii)in clause (ii),
			 by striking 15 percent and inserting 100 percent;
			 and
						(B)in subparagraph
			 (C), by inserting the first 4 months of after during
			 the.
					(c)Livestock
			 indemnity paymentsSection 531(c) of the Federal Crop Insurance
			 Act (7 U.S.C. 1531(c)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 from the Trust Fund and inserting of the funds of the
			 Commodity Credit Corporation for each of fiscal years 2012 through
			 2021; and
					(B)by inserting
			 , or due to predators protected or reintroduced by the Federal
			 Government, as determined by the Secretary before the period at the
			 end; and
					(2)in paragraph (2),
			 by striking 75 and inserting 65.
				(d)Livestock
			 forage disaster programSection 531(d) of the Federal Crop
			 Insurance Act (7 U.S.C. 1531(d)) is amended—
				(1)in paragraph (2),
			 by striking from the Trust Fund and inserting of the
			 funds of the Commodity Credit Corporation for each of fiscal years 2012 through
			 2021;
				(2)by striking
			 paragraph (5); and
				(3)by redesignating
			 paragraph (6) as paragraph (5).
				(e)Emergency
			 assistance for livestock, honey bees, and farm-Raised
			 fishSection 531(e)(1) of the Federal Crop Insurance Act (7
			 U.S.C. 1531(e)(1)) is amended by striking $50,000,000 per year from the
			 Trust Fund and inserting $20,000,000 of the funds of the
			 Commodity Credit Corporation for each of fiscal years 2012 through
			 2021.
			(f)Tree assistance
			 programSection 531(f) of the Federal Crop Insurance Act (7
			 U.S.C. 1531(f)) is amended—
				(1)in paragraph
			 (2)(A), by striking from the Trust Fund and inserting of
			 the funds of the Commodity Credit Corporation for each of fiscal years 2012
			 through 2021; and
				(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A)(i), by striking 70 and inserting 60;
			 and
					(B)in subparagraph
			 (B), by striking 50 and inserting 40.
					(g)Risk management
			 purchase requirementSection 531(g)(1) of the Federal Crop
			 Insurance Act (7 U.S.C. 1531(g)(1)) is amended in the matter preceding
			 subparagraph (A) by striking and (d) and inserting , (d),
			 and (e).
			(h)Conforming
			 amendments
				(1)Section 531 of
			 the Federal Crop Insurance Act (7 U.S.C. 1531) is amended—
					(A)by striking
			 subsection (i); and
					(B)by redesignating
			 subsections (j) and (k) as subsections (i) and (j), respectively.
					(2)Title IX of the
			 Trade Act of 1974 (19 U.S.C. 2497 et seq.) is repealed.
				(i)Effective
			 dateThis section and the amendments made by this section take
			 effect on October 1, 2011.
			10.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		11.Effective
			 dateExcept as otherwise
			 provided in this Act, this Act and the amendments made by this Act take effect
			 on October 1, 2012.
		
